Name: Commission Implementing Decision (EU) 2018/719 of 14 May 2018 amending Decision 2009/821/EC as regards the lists of border inspection posts and veterinary units in Traces (notified under document C(2018) 2783) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: Europe;  tariff policy;  agricultural policy;  European Union law;  trade
 Date Published: 2018-05-16

 16.5.2018 EN Official Journal of the European Union L 120/15 COMMISSION IMPLEMENTING DECISION (EU) 2018/719 of 14 May 2018 amending Decision 2009/821/EC as regards the lists of border inspection posts and veterinary units in Traces (notified under document C(2018) 2783) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 20(1) and (3) thereof, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (2), and in particular the second sentence of the second subparagraph of Article 6(4) and Article 6(5) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (3), and in particular Article 6(2) thereof, Whereas: (1) Commission Decision 2009/821/EC (4) lays down a list of border inspection posts approved in accordance with Directives 91/496/EEC and 97/78/EC. That list is set out in Annex I to that Decision. (2) Following the proposal from Denmark and a satisfactory inspection carried out by the Commission, the border inspection post at Aalborg airport in Denmark should be approved for certain animals in category O, specifically for dogs and cats. It is therefore appropriate to amend accordingly the list of entries for that Member State set out in Annex I to Decision 2009/821/EC. (3) Following the proposal from Spain and the evaluation by the Commission, the suspension of the approval of the border inspection post at Vitoria airport in respect of certain categories of products of animal origin should be lifted. Therefore, the list of entries for that Member State set out in Annex I to Decision 2009/821/EC should be amended accordingly. (4) The Netherlands informed the Commission that the names of the border inspection post and of the inspection centres at Maastricht airport have been changed. Therefore, Annex I to Decision 2009/821/EC should be amended accordingly. (5) Annex II to Decision 2009/821/EC lays down the list of central, regional and local units in the integrated computerised veterinary system (Traces). (6) Following information received from Belgium and Austria, certain changes of names should be made to the list of central, regional and local units in Traces for these Member States. It is therefore appropriate to amend Annex II to Decision 2009/821/EC accordingly. (7) Decision 2009/821/EC should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Annexes I and II to Decision 2009/821/EC are amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 14 May 2018. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. (2) OJ L 268, 24.9.1991, p. 56. (3) OJ L 24, 30.1.1998, p. 9. (4) Commission Decision 2009/821/EC of 28 September 2009 drawing up a list of approved border inspection posts, laying down certain rules on the inspections carried out by Commission veterinary experts and laying down the veterinary units in Traces (OJ L 296, 12.11.2009, p. 1). ANNEX Annexes I and II to Decision 2009/821/EC are amended as follows: (1) Annex I is amended as follows: (a) in the part concerning Denmark, the entry for the airport at Aalborg is replaced by the following: Aalborg DK AAL 4 A O (14) (b) in the part concerning Spain, the entry for the airport at Vitoria is replaced by the following: Vitoria ES VIT 4 A HC(2), NHC-NT(2) (*), NHC-T(CH)(2) (*) U (*), E (*), O (*) (c) in the part concerning the Netherlands, the entry for the airport at Maastricht is replaced by the following: Maastricht Aachen Airport NL MST 4 A MAA Live U, E, O (14) MAA Products HC(2), NHC(2) (2) Annex II is amended as follows: (a) in the part concerning Belgium, the entries are replaced by the following: BE20001 REGIO VLAANDEREN BE00103 WEST-VLAANDEREN BE00404 OOST-VLAANDEREN VLAAMS-BRABANT BE00701 ANTWERPEN BE01007 VLAAMS-BRABANT LIMBURG BE20002 REGIO BRUSSEL/RÃ GION BRUXELLES BE01202 BRUSSEL/BRUXELLES BE20003 RÃ GION WALLONNE BE01505 HAINAUT BE01809 BRABANT WALLON NAMUR BE02206 LIÃ GE BE02508 LUXEMBOURG NAMUR (b) in the part concerning Austria, the entry for the central unit AT000000 BUNDESMINISTERIUM FÃ R GESUNDHEIT is replaced by the following AT000000 BUNDESMINISTERIUM FÃ R ARBEIT, SOZIALES, GESUNDHEIT UND KONSUMENTENSCHUTZ.